Citation Nr: 0001864	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-41 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for prostate cancer and 
lung cancer due to occupational exposure to ionizing and non- 
ionizing radiation in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1952 to June 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for cancer 
as a result of radiation exposure.  (The appellant, at that 
point, had claimed service connection for prostate cancer).  
Following the appellant's testimony before the RO in January 
1997, the claim was amended to include service connection for 
lung cancer as a result of radiation exposure.  The appellant 
continues to disagree with the denial of both these claims.

By decision dated on September 4, 1998, the Board denied the 
appellant's claim for entitlement to service connection for 
prostate cancer and lung cancer due to occupational exposure 
to ionizing and non- ionizing radiation in service.  The 
appellant subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  On September 24, 1998, VA amended the regulatory 
provisions pertaining to ionizing radiation claims by adding 
prostate cancer to the list of radiogenic diseases under 
38 C.F.R. § 3.311.  See 63 Fed.Reg. 50993 (Sept. 24, 1998).  
In June 1999, the Court granted the Secretary's motion to 
remand this case for consideration of regulatory amendments 
to 38 C.F.R. § 3.311.  [citation redacted].

The Board notes that, according to correspondence dated in 
July 1997, the appellant is also claiming service connection 
for tumors of the body and a deteriorating bone condition due 
to occupational exposure to ionizing and non- ionizing 
radiation in service.  Additionally, in a Form 21-4138 filing 
in August 1997, he raised the issue of service connection for 
cancer secondary to tobacco use during service.  These issues 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prostate cancer and lung cancer were first diagnosed and 
treated many years after service.

2.  There are no service records showing that the appellant 
was exposed ionizing radiation in service.

3.  There is no competent medical evidence of record linking 
the appellant's prostate cancer and lung cancer to active 
service, to include the alleged exposure to non- ionizing 
radiation and ionizing radiation.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred or aggravated in service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (1997 & 1999).

2.  Lung cancer was not incurred or aggravated in service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (1997 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

On his Application for Compensation and/or Pension and Form 
21-4138 filings, dated in July 1995, the appellant alleged 
that his prostate cancer was due to his in- service exposure 
to "Microwave electronics/radiation."

Service medical records are negative for lung cancer and 
prostate cancer.  Service personnel records show that the 
appellant's occupational specialty was radar repairman.

VA outpatient treatment records, dated from September 1979 to 
September 1995, report that the appellant underwent a 
lobectomy of the left lower lung in 1975 due to lung cancer.  
Physical examination, in June 1995, detected some physical 
irregularity of the prostate gland.  Transrectal biopsy 
indicated a diagnosis of adenocarcinoma, Gleason's pattern, 
of the left and right prostate.  He underwent a radical 
retropubic prostatectomy in September 1995.

During his appearance before a Hearing Officer in January 
1997, the appellant testified that, as a radar repairman, he 
was constantly exposed to radiation during service.  He did 
not wear protective gear or a dosimetry badge.  He did not 
recall being treated for radiation sickness during service.  
He indicated his opinion that he was exposed to radioactive 
materials through his three years of handling radar 
components.  His post- service exposure to radar emissions or 
radiation, if any, was minimal.  He underwent lung surgery 
for cancer in 1975, and was being monitored for lung cancer 
and prostate cancer.  He believed that his cancers were 
causally related to his microwave and/or radiation exposure 
in service.

In support of his contentions, the appellant submitted 
several articles from scientific and/or medical journals 
which review the link between occupational radiation exposure 
and increased risk of disease.  A chapter from a 
scientific/medical treatise, entitled Occupational Injuries 
Caused by Radiation Exposure, indicates that radar emissions 
and electromagnetic field waves (EMF) are forms of non- 
ionizing radiation.  See THOMAS N. HERINGTON, MD & LINDA H. 
MORSE, MD, FACOEM, OCCUPATIONAL INJURIES - EVALUATION, 
MANAGEMENT, AND PREVENTION, Ch. 30 at 447.  This treatise 
reviews the scientific literature on the link between 
exposure to non- ionizing radiation and eye injury, skin 
disease and cancer of the internal organs.  The treatise 
indicated that the hypothesis that EMF waves played a part in 
the origin of cancer could not be rejected, but also 
indicated that the question of cancer risk was "unlikely to 
ever be answered with certainty."  Id. at 454.  The treatise 
also indicated relationship between exposure to ionizing 
radiation and the increased risk of cancer.  Id. at 461.

Other articles submitted by the appellant indicated that EMF 
waves were known to cause chromosomal aberrations and act as 
tumor promoters, or co- promoters.  One article indicated 
that there was moderate support for an association between 
prostate cancer and electrical power workers.  Other articles 
indicated that the correlation between EMF waves and cancer 
was statistically insignificant but possible.

In April 1997, the National Personnel Records Center informed 
the RO that there was no DD Form 1141 (Record of Occupational 
Exposure to Ionizing Radiation), or any other record of 
radiation exposure, pertaining to the appellant's active duty 
service.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by the claim.  Grottveitt v. 
Brown, 5 Vet.App. 91 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent medical evidence is 
required.  Id.

II. Service connection for claims based upon exposure to non- 
ionizing radiation

With respect to the appellant's claims of service connection 
due to exposure to non- ionizing radiation, the Board notes 
that the appellant has introduced a scientific/medical 
treatise publication which indicates that radar emissions and 
EMF waves are forms of non- ionizing radiation.  He has also 
submitted publications which review the link, or correlation, 
between exposure to non- ionizing radiation and various 
cancers.  These articles reveal possible, but statistically 
weak, correlations between EMF exposure and increased risk of 
cancer.

Service department records show that the appellant was a 
radar repairman.  He has attempted to link his prostate 
cancer and lung cancer to this work through both his 
testimony and by the submission of the above- cited 
scientific literature.  However, his opinion as to the 
relationship between his exposure to non- ionizing radiation 
and the development of cancer is not probative because the 
appellant, as a layman, is not considered competent on what 
is essentially a question of medical etiology.  See Libertine 
v. Brown, 9 Vet.App. 521 (1996) (layman testimony, taken 
together with published medical authorities, does not provide 
the requisite medical evidence necessary to demonstrate a 
causal relationship between the claimed disability and 
service); see also Grottveitt, 5 Vet.App. at 93.

With respect to the scientific/medical literature submitted 
in support of the claim, the Board notes that these articles 
speak to the hypothesis of a correlation between non- 
ionizing radiation and certain forms of cancer.  However, 
these articles are inconclusive to such a correlation and, in 
any event, do not address the facts of the appellant's 
particular case.  They do not constitute sufficient evidence 
to well ground the claim.  See Libertine, 9 Vet.App. 521 
(1996).  Because he has not presented competent medical 
evidence that his prostate cancer and/or lung cancer is 
causally related to the alleged in- service exposure to non- 
ionizing radiation, the claims, accordingly, are not well-
grounded, and must be denied.

III.  Service connection for prostate cancer and lung cancer
 due to exposure to ionizing radiation, or any other basis

Neither prostate cancer or lung cancer are among the listed 
diseases entitled to presumptive service connection pursuant 
to 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Furthermore, 
the appellant was not a participant in a radiation risk 
activity, as defined in 38 C.F.R. § 3.309(d)(3).  Thus, the 
appellant's prostate cancer and lung cancer cannot be 
presumptively service connected under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).

Lung cancer is a radiogenic disease under the provisions of 
38 C.F.R. § 3.311(b)(2)(i)(iv).  Pursuant to regulatory 
amendments in September 1998, prostate cancer is also deemed 
a radiogenic disease under the provisions of 38 C.F.R. 
§ 3.311(b)(2)(i)(xxiii).  63 Fed.Reg. 50993 (Sept. 24, 1998).  
See generally Karnas v. Derwinski, 1 Vet.App. 308, 312- 13 
(1991) (where there is a change in regulation during the 
course of an appeal, VA must apply the version most favorable 
to the appellant).  Nonetheless, service records do not show 
that the appellant was exposed to ionizing radiation.  In 
this respect, the Board specifically notes that there is no 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141) or any other service record from which a dosimetry 
estimate could be obtained.  See 38 C.F.R. § 3.311(a)(2)(iii) 
(1999).  The appellant contends that he was exposed to 
ionizing radiation during service, but he is not deemed 
competent to speak to scientific matters outside the realm of 
his lay knowledge.  Grottveit, 5 Vet.App. at 93.  This being 
the case, there is no basis under 38 C.F.R. § 3.111, under 
either the "old" and/or "new" regulations, upon which 
service connection for prostate cancer or lung cancer may be 
granted.

Notwithstanding the above, the appellant would be entitled to 
service connection for prostate cancer and/or lung cancer if 
he could establish that his disability was incurred or 
aggravated by service under the general laws and regulations 
governing VA compensation entitlement.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133 (West 1991).  See also Combee v. Brown, 34 F 
3d. 1039 (Fed.Cir. 1994).  A malignant tumor manifested to a 
compensable degree within one year of separation from service 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Prostate cancer and lung cancer were first shown many years 
after service.  There is no competent medical evidence of 
record linking the appellant's prostate cancer and lung 
cancer to active service, to include the alleged exposure to 
ionizing radiation.  His opinion as to the relationship 
between his alleged exposure to ionizing radiation and the 
development of cancer is not probative because, as a layman, 
he is not considered competent on what is essentially a 
question of medical etiology.  Grottveitt, 5 Vet.App. at 93.  
Accordingly, the Board finds that the claims for service 
connection for prostate cancer and lung cancer, whether based 
upon exposure to ionizing radiation or under the usual 
service connection principles, are not well grounded.  His 
claims, therefor, must be denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1996) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, The RO has 
provided him a Statement of the Case which informed him of 
the reasons and basis for the denials of his claim.  The RO 
also sent him a letter, dated in March 1997, notifying him of 
the types of evidence needed to well ground his claim.  
Furthermore, the RO contacted the NPRC in order to obtain his 
DD Form 1141 and any other records pertaining to his claimed 
exposure to radiation in service, but there is no record of 
such exposure.  As a result, the appellant has attempted to 
supplement the record through his testimony and submission of 
scientific literature.  The Board discerns no additional 
sources of relevant information which may be obtainable 
concerning the present claim.  Accordingly, the Board is of 
the opinion that the obligation imposed by section 5103(a) 
has been satisfied.  See generally Wood v. Derwinski, 1 
Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

Furthermore, given the absence of any record of exposure to 
ionizing radiation, the regulatory amendments adding prostate 
cancer to the list of radiogenic diseases has no substantive 
effect in this case.  The fact remains that there is still no 
basis to obtain a dose estimate for his "other exposure" 
claim pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  As the 
appellant cannot prevail on his claims as a matter of law, a 
remand to the RO for adjudication of the prostate claim in 
the first instance is not warranted.  Winters v. West, 12 
Vet.App. 203 (1999)(where it is clear that a claimant has not 
met the burden under 38 U.S.C.A. § 5107(a) to submit a well 
grounded claim, a remand would unnecessarily impose 
additional burdens on VA without the possibility of any 
benefits flowing to the claimant).  Accordingly, the Board is 
of the opinion that no harmful prejudicial error falls upon 
the appellant in the Board's resolution of his claims on 
appeal.  


ORDER

The claims for service connection for prostate cancer and 
lung cancer due to exposure to ionizing and non- ionizing 
radiation in service are denied as not well grounded.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

